DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as U.S. Patent No. 10,453,451.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6,12-20, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nonstatutory features without significantly more. The claim(s) recite(s) establishing, determining, and sending. This judicial exception is not integrated into a practical application because it can be done by a series of mental steps. That is, other than reciting “computing device” and “processors”, nothing in the claim element precludes the step from being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. In regard to claims 1-6, 12-20, and 21-25, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are not additional elements that integrate the abstract idea into a practical application. Accordingly all additional 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,453,7451. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: establishing, based on a motion associated with a control device satisfying a motion threshold, a communication session with a computing device; determining a voice input; and sending, to the computing device via the communication session, data indicative of the voice input.
Claims 1 and 2 are similar to claim 1 of U.S. Patent No. 10,453,451.
Claims 3-6 are similar to claims 2-5, respectively, of U.S. Patent No. 10,453,451.
Claim 12 is similar to claim 12 of U.S. Patent No. 10,453,451.
Claims 13 and 14 are similar to claim 14 of U.S. Patent No. 10,453,451.
Claims 15-20 are similar to claims 15-20, respectively, of U.S. Patent No. 10,453,451.

Claim 22 is similar to claim 6 of U.S. Patent No. 10,453,451.
Claim 23 is similar to claim 10 of U.S. Patent No. 10,453,451.
Claim 24 is similar to claim 11 of U.S. Patent No. 10,453,451.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 1, 12, and 21, it is unclear what is meant by “motion threshold” and “quantity of movements”. There is no mention of a “motion threshold” in the Specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toh et al. (WO 2014/209221), cited by Applicant.
In regard to claims 1-3 and 21-22, Toh et al. show a method and apparatus comprising: establishing, based on a motion associated with a control device satisfying a motion threshold, a communication session with a computing device (pgs 24-25) is associated with at least one movement associated with the control device; 
determining a voice input (pg. 25, microphone), and 
sending, to the computing device via the communication session, data indicative of the voice input (pg. 25, voice over IP to the set top box),  wherein sending the data indicative of the voice input causes a response to be sent to one or more target devices, wherein the response is associated with the data indicative of the voice input (connecting a server to different clients, pg 29).
In regard to claims 3 and 4, Toh et al. show the method discussed above which contains an accelerometer and gyroscope which inherently detects movement and different conditions or threshold can be determined from the control device and which inherently can be associated with a quantity of movements of the control device (pg. 25).
In regard to claims 5 and 23, Toh et al. show the method discussed above, wherein the response associated with the data indicative of the voice input comprises a command code, and wherein the method further comprises sending, to the one or more target devices, the command code (pg  31, chat box shows command code being sent to different devices).

In regard to claims 12,17,18, and 21, Toh et al. show a method and apparatus comprising: establishing, based on a motion associated with a control device satisfying a motion threshold, a communication session with a computing device (pgs 24-25) is associated with at least one movement associated with the control device;  determining a voice input (pg. 25, microphone), and sending, to the computing device via the communication session, data indicative of the voice input (pg. 25, voice over IP to the set top box),  wherein sending the data indicative of the voice input causes a command code to be sent to one or more target devices based on an operational command (pg 31, chat box, shows command code could be matched to an operational code and could be sent to different devices and then a video chat or file transfer can be performed pg. 32, wherein the response is associated with the data indicative of the voice input (connecting a server to different clients, pg 29).
In regard to claim 13, Toh et al. show the method discussed above, wherein determining the operational command associated with one or more target devices comprises: determining, based on the data indicative of the voice input, text; and associating the text with one or more stored operational commands ( pg. 34, claim 7, module for receiving and playing audio extracted from the delivered content and streamed over the communications channel).

In regard to claim 16, Toh et al. show the method discussed above, further comprising determining, based on data from an accelerometer, the motion ( pg. 35, claim 22).
In regard to claims 19 and 20, Toh et al. show the method discussed above which contains an accelerometer and gyroscope which inherently detects movement and direction that can be associated with a quantity of movements of the control device (pg. 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zurek et al. (10,852,917) show it is well known to include gestures (claimed movement threshold) and voice enabled devices to control a target device. Johnston et al. (20120239396) also show it is well known to have multimodal remote controls that use both gestures and voice. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        April 6, 2021